DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 states “supported in a cantilever fashion” and it is not clear what is required by this limitation.  Specifically, what would or would not meet the limitation of being in a “cantilever fashion” is not clear and to what degree or arrangement of a member must be supported as a cantilever.  The specification does not further define the term.  Appropriate correction is required.
Claim 22 states “provides support to a second base surface” and it is not clear if the second base surface is required to be the same item/configuration as the first base surface, but raised above the first base, when the first base is interpreted as a ground surface and not part 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-24, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nichols (US 4,541,344).
Regarding claim 21, Nichols (hereafter “D1”) discloses a storage system (figure 1), comprising: an aligned row of vertical columns (11), directly or indirectly attached to a base surface (attached to floor surface – col. 3, lines 55-56); a connection structure (shelf support 15) having a longitudinal axis extending to a vertical column with a first length and first and second ends (figure 4), the connection structure connected at its first ends to a vertical column (11) and extending in a first, horizontal direction along the longitudinal axis from the vertical column, the connection structure supported above the base surface by a vertical support (foot stand 35) positioned between the first and second ends (col. 3, line 65 – col. 4, line 12); a 
Regarding claim 22, D1 discloses a horizontal beam (not indexed see figure 1 and upper beam connecting to further rearward vertical column) extending from the row of vertical columns, wherein the horizontal beam is positioned above the storage system and provides support to a second base surface (supports column and therefore any surface attached thereto which can meet the limitation of a base surface – here at least one shelf base shown in figure 1).
Regarding claim 23, D1 discloses wherein said support structure is configured to completely support a pallet on either side of the row of vertical columns (a pallet can be completely supported on a shelf surface 12 with a chosen pallet not being much larger than the shelf surface).
Regarding claim 24, D1 discloses wherein said support structure (12) is arranged on one side of said row of vertical columns (shelves 12 are arranged on either side of column – figure 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PATRICK D HAWN/Primary Examiner, Art Unit 3631